Citation Nr: 0215383	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  96-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1988 to May 
1988 and from December 1990 to May 1991.  She served in the 
Southwest Asia Theatre of Operations from January 14, 1991, 
to May 5, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for PTSD, and from a May 2001 rating decision, 
which granted service connection for hypertension and 
assigned only a 10 percent disability rating, effective from 
June 23, 1994.

The issue of entitlement to service connection for PTSD was 
before the Board previously in August 1999 when it was 
remanded for additional development.

The appellant appeared at a hearing held at the RO on 
February 26, 2001.  A transcript of that hearing has been 
associated with the record on appeal.

On February 12, 2002, a hearing was held in Montgomery, 
Alabama, before M. W. Greenstreet, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 1991 & Supp. 2002).  A transcript of that hearing 
has been associated with the record on appeal.

In May 2002 the Board granted the appellant's motion to 
advance her case on the Board's docket.  See 38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 2002); 38 C.F.R. § 20.900(c) 
(2001).

The Board has further developed the issues on appeal pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  Because of 
the favorable nature of this decision, notice of the 
development in accordance with Rule of Practice 903 has not 
been provided to the appellant or her representative.  See 
67 Fed. Reg. 3, 099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).

The appellant's claim of entitlement to an annual clothing 
allowance, filed in August 2001 is referred to the RO for 
appropriate development.  The Board notes that a June 2001 
rating decision denying the appellant's claim of entitlement 
to a total rating for compensation purposes based on 
individual unemployability indicates that if the appellant 
were successful in her appeal of the denial of service 
connection for PTSD, the issue of individual unemployability 
would be reconsidered.  Accordingly, in view of the Board's 
decision on this appeal, the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability is also referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  Only three of the numerous readings of the appellant's 
blood pressure taken since June 1994 indicate that her 
diastolic pressure was 110 or greater.

2.  None of the readings of the appellant's blood pressure 
taken since June 1994 indicates that her systolic pressure 
was 200 or greater.

3.  The appellant has been diagnosed with PTSD.

4.  The appellant served as a practical nurse and chief 
wardmaster in the Southwest Asia Theatre of Operations from 
January 14, 1991, to May 5, 1991.

5.  A VA physician has stated that the appellant's PTSD is 
related to her service in Southwest Asia.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met at any time since the 
initial grant of service connection.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2001).

2.  The appellant's PTSD was incurred during service.  38 
U.S.C.A. §§ 1110, 1131, 1154 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d), 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service personnel records indicate that her 
primary specialty was practical nurse and that she functioned 
as chief wardmaster during Desert Storm deployment.  Her 
duties included managing small wards/units and providing 
nursing care leadership.

VA medical records dated between July 1991 and June 2002 show 
treatment of the appellant for PTSD and hypertension.  In 
July 1991, shortly after returning from service, the 
appellant complained of symptoms including initial insomnia, 
crying spells, decreased energy, and interrupted sleep.  
Diagnoses were adjustment disorder and depression.  In August 
1991 the appellant complained of an inability to concentrate, 
hallucinations, and poor memory.  In November 1991 the 
appellant was diagnosed with PTSD.  In November 1998 the 
appellant reported that during her service she took care of 
prisoners of war, treated gunshot wounds, and had to deal 
with mass casualty influxes.  The examiner noted that the 
appellant was too frightened or anxious to share all 
particulars of her service.

These records show blood pressure readings for the appellant 
of:  117/70, 110/72, 113/76, and 138/80 on January 6, 1994; 
137/94 and 146/102 on February 25, 1994; 114/85 on March 25, 
1994; 124/72 on June 17, 1994; 130/84 on June 21, 1994; 
194/110 on August 19, 1994; 126/86 on June 3, 1997; 124/91 on 
June 5, 1997; 118/70 on July 9, 1997; 122/72 on November 4, 
1997; 124/80 on November 6, 1997; 147/95 on December 12, 
1997; 146/91 on December 19, 1997; 116/68 on March 8, 1998; 
116/68 on May 8, 1998; 120/70 on June 4, 1998; 126/84 and 
120/90 on September 10, 1998; 110/67 and 118/88 on October 
31, 1998; 132/82 on January 14, 1999; 124/84 on May 27, 1999; 
138/70 on June 10, 1999; 148/88 on June 19, 1999; 146/84 on 
July 9, 1999; 146/84 on July 30, 1999; 126/66 and 124/64 on 
August 18, 1999; 150/94 on September 29, 1999; 160/108 on 
October 5, 1999; 136/80 on November 5, 1999; 144/76 on 
February 4, 2000; 156/86 on February 17, 2000; 137/75 on May 
4, 2000; 135/86 on June 9, 2000; 136/74 on June 16, 2000; 
120/84 on June 22, 2000; 145/85 on August 11, 2000; 135/88 on 
December 15, 2000; 144/72 on January 23, 2001; 132/90 on 
February 15, 2001; 144/82 and 125/70 on April 13, 2001; 
113/70 on April 19, 2001; 133/77 on May 4, 2001; 133/87 on 
June 8, 2001; 131/77 on June 11, 2001; 130/85 and 172/78 on 
August 10, 2001; 134/92 on September 24, 2001; 146/90 on 
October 16, 2001; 157/78 on December 14, 2001; 151/71 on 
January 24, 2002; 134/97 on January 31, 2002; 166/85 and 
156/85 on March 7, 2002; 140/90 on April 17, 2002; 180/94 on 
April 18, 2002; and 172/102 on June 3, 2002.  An undated 
record shows a blood pressure reading of 170/98.

At an April 1994 VA PTSD examination, the appellant was 
diagnosed with moderate PTSD.

In February 1995 the appellant was treated at the University 
of Alabama-Birmingham Medical Center for unstable angina.  An 
echocardiogram showed normal sinus rhythm.  Her blood 
pressure was 170/108 and 170/110.

In a March 1995 statement, the appellant stated that she saw 
and treated numerous injured soldiers while stated in 
Southwest Asia.

In January 1999, following a psychological evaluation, M. B. 
B., Ph.D., diagnosed the appellant with PTSD.

In February 1999 the appellant was examined by a T. E., M.D., 
(Dr. E.) for disability due to her spine.  Dr. E. noted that 
the appellant had been diagnosed with hypertension.  She had 
not been diagnosed with cardiac or renal disease.  A coronary 
angiogram in 1995 had been negative.  At that time, the 
appellant had presented with chest discomfort.  Dr. E's 
diagnoses included controlled hypertension without known 
complications.

In July 1999, following a psychological evaluation, L. M. C., 
Ph.D., diagnosed the appellant with PTSD.

At a September 1999 VA hypertension examination, the 
appellant's blood pressure was 140/96, 140/88, and 140/84.  
The examiner diagnosed essential hypertension.

At an April 2000 VA hypertension examination, the appellant 
reported that since 1995 her blood pressure had ranged around 
150/90 to 160/110.  On examination, her blood pressure was 
180/100.  The examiner diagnosed moderate to severe 
hypertension that was poorly controlled.

At an April 2001 VA hypertension examination, the examiner 
determined that the appellant had had hypertension since 
approximately December 1990.

At the February 12, 2002 hearing before the Board, the 
appellant testified that she experienced dizziness and an 
unsteady gait as a result of her hypertension.  She stated 
that in 1995 she had been hospitalized for her hypertension.  
In February 2002 her blood pressure had been 195/122.  She 
stated that her blood pressure had shown uncontrolled 
readings since her medication had been switched in 1997.  
With regard to her PTSD, the appellant stated that her 
stressors included performing triage for American troops and 
fear from Scud missile explosions.  She had received 
psychiatric treatment within three months of her return from 
Southwest Asia.

At an August 2002 VA hypertension examination, appellant 
reported that she had been diagnosed with hypertension in 
1989.  Her blood pressure since March 2002 had no been higher 
than 177/97.  She had normal renal functions, no chest pain, 
and no shortness of breath.  On examination, her blood 
pressure was 190/120.  The diagnosis was longstanding 
hypertension, moderately severe, with no apparent 
complications.

At an August 2002 VA initial evaluation for PTSD examination, 
the examiner reviewed the appellant's claims folder.  The 
appellant reported that during her service in Southwest Asia 
she saw many people bleeding, wounded, and dying while she 
was serving as a medic.  She reported symptoms of PTSD.  She 
was treated with Valium, Paxil, and trazodone.  The examiner 
diagnosed PTSD, which was moderate in severity, and 
depression, not otherwise specified.  The examiner added that 
the appellant had PTSD symptoms and co-morbid depression.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); see also 66 Fed. Reg. 45,620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Information means non-
evidentiary facts, such as the veteran's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(5)).  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on these claims.  Accordingly, the Board can issue 
a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that she filed her claim.  In a July 2001 
Statement of the Case (SOC), the RO informed the appellant of 
the type of evidence needed to substantiate her claim for a 
higher rating for hypertension, specifically evidence of 
diastolic blood pressure predominantly 110 or higher or 
evidence of systolic blood pressure predominantly 200 or 
higher.  In a July 2001 Supplemental Statement of the Case 
(SSOC), the RO informed the appellant of the type of evidence 
needed to substantiate her claim of service connection for 
PTSD, specifically evidence corroborating her in-service 
stressors.  Further, a May 23, 2002 letter from the Board 
informed the appellant that it would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See 
Quartuccio, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SOC, the SSOC, and the 
April 2001 letter informed the appellant of the information 
and evidence needed to substantiate her claims and complied 
with VA's notification requirements.

As for VA's duty to assist a veteran, the appellant has not 
identified any treatment records that have not been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  As for VA's duty to obtain any medical 
examinations, sufficient examinations were provided to the 
appellant in August 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
and the Board's development efforts have complied with the 
instructions contained in the August 1999 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  A 
remand or further development of this claim would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of her claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2001).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).


1.  Hypertension

The appellant has disagreed with the original disability 
rating assigned for her hypertension.  There is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The July 2001 statement of the case (SOC) provided to the 
appellant identified the issue on appeal as evaluation of 
hypertension.  The RO evaluated all the evidence of record in 
determining the proper evaluations for the appellant's 
service-connected disability.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had her claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
hypertension.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2001), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2001).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  
When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2001).

The RO determined that the appellant's claim of service 
connection for hypertension was filed on June 23, 1994, and 
that was the effective date for the award of a 10 percent 
disability rating.  The Board will address whether she was 
entitled to a disability rating in excess of 10 percent from 
June 23, 1994.

The appellant's hypertension is evaluated currently as 10 
percent disabling under Diagnostic Code 7101.

Recent regulatory changes have amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, including the rating 
criteria for evaluating diseases of the arteries and veins.  
This amendment to the Schedule became effective January 12, 
1998, during the pendency of this appeal.  See 62 Fed. 
Reg.65207 through 65224 (December 11, 1997).  VA must apply 
the version of 38 C.F.R. Part 4 that is more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the old criteria, Diagnostic Code 7101 provides that a 
10 percent evaluation requires diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic blood pressure of predominantly 110 or more with 
definite symptoms.  A 40 percent evaluation is warranted for 
diastolic blood pressure of predominantly 120 or more with 
moderately severe symptoms.  A 60 percent evaluation is 
warranted for diastolic blood pressure of predominantly 130 
or more with severe symptoms.  When continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent is assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997) (emphasis added).

Under the amended criteria, Diagnostic Code 7101 provides a 
10 percent rating for diastolic pressure predominantly 100 or 
more, for systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic blood pressure of predominantly 
110 or more or systolic pressure of predominantly 200 or 
more.  A 40 percent evaluation is warranted for diastolic 
blood pressure of predominantly 120 or more.  A 60 percent 
evaluation is warranted for diastolic blood pressure of 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2001).

The revised criteria are more favorable to the appellant's 
claim as they are based solely upon the predominant diastolic 
or systolic blood pressure rather than required thresholds of 
both diastolic blood pressure and additional symptoms.

However, even under the revised criteria, the preponderance 
of the evidence is against the appellant's claim for a higher 
disability evaluation.  Since June 1994 the appellant's 
diastolic blood pressure has been recorded as being 110 or 
higher on only three occasions-in August 1994, February 
1995, and August 2002.  Even considering the appellant's 
testimony that in February 2002 her blood pressure was 
195/122, that would only be four readings showing diastolic 
pressure of 110.  The appellant's blood pressure has been 
taken on approximately 50 different dates since the effective 
date of the grant of service connection for hypertension.  
The appellant has had numerous blood pressure readings with 
diastolic pressure below 110.  Therefore, the appellant's 
diastolic blood pressure is not predominantly 110 or greater.  
Similarly, the appellant's systolic blood pressure is not 
predominantly 200 or greater.  None of the readings of the 
appellant's blood pressure indicated that her systolic 
pressure was 200 or greater.  The criteria for disability 
evaluation greater than 10 percent are not met.


2.  PTSD

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition, and credible supporting evidence that the claimed 
in-service stressor actually occurred, as well as a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2001).

In this case, the appellant began receiving psychiatric 
treatment for symptoms consistent with PTSD shortly after her 
return from Southwest Asia.  She was diagnosed with PTSD in 
November 1991, approximately six months after her return from 
Southwest Asia.  Further, the examiner at the August 2002 VA 
PTSD examination specifically related the appellant's PTSD to 
her experiences in Southwest Asia, and the record supports 
this finding.  Based on this diagnosis and the appellant's 
reported stressors involving exposure to injured, dying, or 
dead soldiers, which are consistent with her primary 
specialty, and because the appellant sought psychiatric 
treatment shortly after her return from Southwest Asia, the 
Board concludes that the evidence demonstrates that the 
appellant has PTSD as a result of her military service.


ORDER

An initial rating greater than 10 percent for hypertension is 
denied.

Entitlement to service connection for PTSD is granted.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


